Exhibit 10.2

 



CONVERTIBLE PROMISSORY NOTE

 



Effective Date: March 4, 2016     U.S. $655,000.00

 





FOR VALUE RECEIVED, Protea Biosciences Group, Inc., a Delaware corporation
(“Borrower”), promises to pay to St. George Investments LLC, a Utah limited
liability company, or its successors or assigns (“Lender”), $655,000.00 and any
interest, fees, charges, and late fees on the date that is six (6) months after
the Purchase Price Date (the “Maturity Date”). This Convertible Promissory Note
(this “Note”) is issued and made effective as of March 4, 2016 (the “Effective
Date”). This Note is issued pursuant to that certain Securities Purchase
Agreement dated March 4, 2016, as the same may be amended from time to time, by
and between Borrower and Lender (the “Purchase Agreement”). Certain capitalized
terms used herein are defined in Attachment 1 attached hereto and incorporated
herein by this reference.

 

This Note carries an OID of $150,000.00. In addition, Borrower agrees to pay
$5,000.00 to Lender to cover Lender’s legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of this Note (the “Transaction Expense Amount”), all of
which amount is included in the initial principal balance of this Note. The
purchase price for this Note, the Origination Shares (as defined in the Purchase
Agreement), and the Warrant (as defined in the Purchase Agreement) shall be
$500,000.00 (the “Purchase Price”), computed as follows: $655,000.00 original
principal balance, less the OID, less the Transaction Expense Amount. The
Purchase Price shall be payable by Lender by wire transfer of immediately
available funds.

 

1.             Prepayment; Interest.

 

1.1.            No interest shall accrue on the Outstanding Balance of this Note
unless and until an Event of Default (as defined below) occurs. Immediately
following the occurrence of any Event of Default, interest shall automatically
accrue on the Outstanding Balance beginning on the date the applicable Event of
Default occurred at an interest rate equal to the lesser of 22% per annum or the
maximum rate permitted under applicable law. Interest calculated hereunder shall
be computed on the basis of a 360-day year comprised of twelve (12) thirty (30)
day months, shall compound daily and shall be payable in accordance with the
terms of this Note.

 

1.2.            Borrower may repay this Note at any time as set forth in this
Section 1.2. This Note shall be deemed paid in full if Borrower pays to Lender
$580,000.00 on or before the date that is 90 days from the Purchase Price Date
(meaning Borrower would receive a $75,000 discount) (the “Prepayment Opportunity
Date”). If Borrower does not repay this Note in full on or before the Prepayment
Opportunity Date, it shall receive no prepayment discount and must pay the
entire Outstanding Balance of this Note in full on or before the Maturity Date.

 



2.             Security. This Note is unsecured.

 

3.             Conversion.

 

3.1.            Conversion Price. Subject to the adjustments set forth herein,
the conversion price (the “Conversion Price”) for each Conversion (as defined
below) shall be equal to 70% (the “Conversion Factor”) multiplied by the lowest
Closing Bid Price in the twenty (20) Trading Days immediately preceding the
applicable Conversion. Additionally, if at any time after the Effective Date,
Borrower is not DWAC Eligible, then the then-current Conversion Factor will
automatically be reduced by 5% for all future Conversions. If at any time after
the Effective Date, the Common Stock is not DTC Eligible, then the then-current
Conversion Factor will automatically be reduced by an additional 5% for all
future Conversions. Finally, in addition to the Default Effect, if any Major
Default occurs after the Effective Date (other than an Event of Default for
failure to pay the Outstanding Balance on the Maturity Date), the Conversion
Factor shall automatically be reduced for all future Conversions by an
additional 5% for each of the first three (3) Major Defaults that occur after
the Effective Date (for the avoidance of doubt, each occurrence of any Major
Default shall be deemed to be a separate occurrence for purposes of the
foregoing reductions in Conversion Factor, even if the same Major Default occurs
three (3) separate times). For example, the first time Borrower is not DWAC
Eligible, the Conversion Factor for future Conversions thereafter will be
reduced from 70% to 65% for purposes of this example. Following such event, the
first time the Common Stock is no longer DTC Eligible, the Conversion Factor for
future Conversions thereafter will be reduced from 65% to 60% for purposes of
this example. If, thereafter, there are three (3) separate occurrences of a
Major Default pursuant to Section 4.1(a), then for purposes of this example the
Conversion Factor would be reduced by 5% for the first such occurrence, and so
on for each of the second and third occurrences of such Major Default.

 

 1 

 



3.2.            Conversions. Lender has the right at any time following an Event
of Default, at its election, to convert (each instance of conversion is referred
to herein as a “Conversion”) all or any part of the Outstanding Balance into
shares (“Conversion Shares”) of fully paid and non-assessable common stock,
$0.0001 par value per share (“Common Stock”), of Borrower as per the following
conversion formula: the number of Conversion Shares equals the amount being
converted (the “Conversion Amount”) divided by the Conversion Price. Conversion
notices in the form attached hereto as Exhibit A (each, a “Conversion Notice”)
may be effectively delivered to Borrower by any method of Lender’s choice
(including but not limited to facsimile, email, mail, overnight courier, or
personal delivery), and all Conversions shall be cashless and not require
further payment from Lender. Borrower shall deliver the Conversion Shares from
any Conversion to Lender in accordance with Section 8 below.

 

3.3.            Any Conversion Shares issued pursuant hereto that are not Rule
144 Eligible at the time they are issued shall be “restricted securities” within
the meaning of Rule 144 under the Securities Act of 1933, as amended (“Rule
144”), and the certificate(s) representing the Conversion Shares shall bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such certificates or other instruments):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH
REGISTRATION EXISTS AND THE COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER
OF SUCH SECURITIES, WHICH COUNSEL AND OPINION ARE SATISFACTORY TO THE COMPANY,
THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN
THE MANNER CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS. HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.

 

4.             Defaults and Remedies.

 

4.1.            Defaults. The following are events of default under this Note
(each, an “Event of Default”): (a) Borrower shall fail to pay any principal,
interest, fees, charges, or any other amount when due and payable hereunder; (b)
Borrower shall fail to deliver any Conversion Shares in accordance with the
terms hereof; (c) a receiver, trustee or other similar official shall be
appointed over Borrower or a material part of its assets and such appointment
shall remain uncontested for twenty (20) days or shall not be dismissed or
discharged within sixty (60) days; (d) Borrower shall become insolvent or
generally fails



 2 

 

 

to pay, or admits in writing its inability to pay, its debts as they become due,
subject to applicable grace periods, if any; (e) Borrower shall make a general
assignment for the benefit of creditors; (f) Borrower shall file a petition for
relief under any bankruptcy, insolvency or similar law (domestic or foreign);
(g) an involuntary proceeding shall be commenced or filed against Borrower; (h)
Borrower shall default or otherwise fail to observe or perform any material
covenant, obligation, condition or agreement of Borrower contained herein or in
any other Transaction Document (as defined in the Purchase Agreement), other
than those specifically set forth in this Section 4.1 and Section 4 of the
Purchase Agreement; (i) any representation, warranty or other statement made or
furnished by or on behalf of Borrower to Lender herein, in any Transaction
Document, or otherwise in connection with the issuance of this Note shall be
false, incorrect, incomplete or misleading in any material respect when made or
furnished; (j) the occurrence of a Fundamental Transaction without Lender’s
prior written consent; (k) Borrower shall fail to maintain the Share Reserve as
required under the Purchase Agreement; (l) Borrower effectuates a reverse split
of its Common Stock without twenty (20) Trading Days prior written notice to
Lender (other than a reverse split as described in the Company’s definitive
proxy statement filed with the SEC on August 14, 2015); (m) any money judgment,
writ or similar process shall be entered or filed against Borrower or any
subsidiary of Borrower or any of its property or other assets for more than
$100,000.00, and shall remain unvacated, unbonded or unstayed for a period of
twenty (20) calendar days unless otherwise consented to by Lender; (n) Borrower
shall fail to be DWAC Eligible; or (o) Borrower shall fail to observe or perform
any covenant set forth in Section 4 of the Purchase Agreement.

 

4.2.            Remedies. At any time and from time to time after Lender
becoming aware of the occurrence of any Event of Default, Lender may accelerate
this Note by written notice to Borrower, with the Outstanding Balance becoming
immediately due and payable in cash at the Mandatory Default Amount.
Notwithstanding the foregoing, at any time following the occurrence of any Event
of Default, Lender may, at its option, elect to increase the Outstanding Balance
by applying the Default Effect (subject to the limitation set forth below) via
written notice to Borrower without accelerating the Outstanding Balance, in
which event the Outstanding Balance shall be increased as of the date of the
occurrence of the applicable Event of Default pursuant to the Default Effect,
but the Outstanding Balance shall not be immediately due and payable unless so
declared by Lender (for the avoidance of doubt, if Lender elects to apply the
Default Effect pursuant to this sentence, it shall reserve the right to declare
the Outstanding Balance immediately due and payable at any time and no such
election by Lender shall be deemed to be a waiver of its right to declare the
Outstanding Balance immediately due and payable as set forth herein unless
otherwise agreed to by Lender in writing). Notwithstanding the foregoing, upon
the occurrence of any Event of Default described in clauses (c), (d), (e), (f)
or (g) of Section 4.1, the Outstanding Balance as of the date of acceleration
shall become immediately and automatically due and payable in cash at the
Mandatory Default Amount, without any written notice required by Lender. For the
avoidance of doubt, Lender may continue making Lender Conversions at any time
following an Event of Default until such time as the Outstanding Balance is paid
in full. Additionally, following the occurrence of any Event of Default,
Borrower may, at its option, pay any Conversion in cash instead of Conversion
Shares by paying to Lender on or before the applicable Delivery Date (as defined
below) a cash amount equal to the number of Conversion Shares set forth in the
applicable Conversion Notice multiplied by the highest intra-day trading price
of the Common Stock that occurs during the period beginning on the date the
applicable Event of Default occurred and ending on the date of the applicable
Conversion Notice. In connection with acceleration described herein, Lender need
not provide, and Borrower hereby waives, any presentment, demand, protest or
other notice of any kind, and Lender may immediately and without expiration of
any grace period enforce any and all of its rights and remedies hereunder and
all other remedies available to it under applicable law. Such acceleration may
be rescinded and annulled by Lender at any time prior to payment hereunder and
Lender shall have all rights as a holder of the Note until such time, if any, as
Lender receives full payment pursuant to this Section 4.2. No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon. Nothing herein shall limit Lender’s right to pursue any
other remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to Borrower’s failure to timely deliver Conversion Shares upon
Conversion of the Notes as required pursuant to the terms hereof.

 



 3 

 

 

4.3.            Cross Default. A breach or default by Borrower of any payment
obligation exceeding $100,000.00 contained in any Other Agreements that is not
cured within thirty (30) calendar days of such breach or default shall, at the
option of Lender, be considered an Event of Default under this Note, in which
event Lender shall be entitled (but in no event required) to apply all rights
and remedies of Lender under the terms of this Note.

 

5.             Unconditional Obligation; No Offset. Borrower acknowledges that
this Note is an unconditional, valid, binding and enforceable obligation of
Borrower not subject to offset, deduction or counterclaim of any kind. Borrower
hereby waives any rights of offset it now has or may have hereafter against
Lender, its successors and assigns, and agrees to make the payments or
Conversions called for herein in accordance with the terms of this Note.

 

6.             Waiver. No waiver of any provision of this Note shall be
effective unless it is in the form of a writing signed by the party granting the
waiver. No waiver of any provision or consent to any prohibited action shall
constitute a waiver of any other provision or consent to any other prohibited
action, whether or not similar. No waiver or consent shall constitute a
continuing waiver or consent or commit a party to provide a waiver or consent in
the future except to the extent specifically set forth in writing.

 

7.             Effect of Certain Events.

 

7.1.            Adjustment Due to Distribution. If Borrower shall declare or
make any distribution of its assets (or rights to acquire its assets) to holders
of Common Stock as a dividend, stock repurchase, by way of return of capital or
otherwise (including any dividend or distribution to Borrower’s stockholders in
cash or shares (or rights to acquire shares) of capital stock of a subsidiary
(i.e., a spin-off)) (a “Distribution”), then Lender shall be entitled, upon any
conversion of this Note after the date of record for determining stockholders
entitled to such Distribution, to receive the amount of such assets which would
have been payable to Lender with respect to the shares of Common Stock issuable
upon such conversion had Lender been the holder of such shares of Common Stock
on the record date for the determination of stockholders entitled to such
Distribution.

 

7.2.            Adjustments for Stock Split. Notwithstanding anything herein to
the contrary, any references to share numbers or share prices shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction.

 

8.             Method of Conversion Share Delivery. On or before the close of
business on the third (3rd) Trading Day following the date of delivery of a
Conversion Notice (the “Delivery Date”), Borrower shall, provided it is DWAC
Eligible at such time and the Conversion Shares are Rule 144 Eligible, deliver
or cause its transfer agent to deliver the applicable Conversion Shares
electronically via DWAC to the account designated by Lender in the applicable
Conversion Notice. If Borrower is not DWAC Eligible or the Conversion Shares are
note Rule 144 eligible, it shall deliver to Lender or its broker (as designated
in the Conversion Notice), via reputable overnight courier, a certificate
representing the number of shares of Common Stock equal to the number of
Conversion Shares to which Lender shall be entitled, registered in the name of
Lender or its designee. For the avoidance of doubt, Borrower has not met its
obligation to deliver Conversion Shares by the Delivery Date unless Lender or
its broker, as applicable, has actually received the certificate representing
the applicable Conversion Shares no later than the close of business on the
relevant Delivery Date pursuant to the terms set forth above. Moreover, and
notwithstanding anything to the contrary herein or in any other Transaction
Document, in the event Borrower or its transfer agent refuses to deliver any
Conversion Shares to Lender on grounds that the Conversion Shares are not Rule
144 Eligible, Borrower shall deliver or cause its transfer agent to deliver the
applicable Conversion Shares to Lender with a restricted securities legend, but
otherwise in accordance with the provisions of this Section 8. In conjunction
therewith, Borrower will also deliver to Lender a written opinion from its
counsel or its transfer agent’s counsel opining as to why the applicable
Conversion Shares are not Rule 144 Eligible.

 

 4 

 



9.             Conversion Delays. If Borrower fails to deliver Conversion Shares
in accordance with the timeframe stated in Section 8, Lender, at any time prior
to selling all of those Conversion Shares, may rescind in whole or in part, by
notice to the Company in writing, that particular Conversion attributable to the
unsold Conversion Shares, and the Outstanding Balance relating to the unsold
Conversion Shares the Conversion of which has been so rescinded will remain part
of the Outstanding Balance hereunder (any returned amount will tack back to the
Purchase Price Date for purposes of determining the holding period under Rule
144). In addition, for each Conversion, in the event that Conversion Shares are
not delivered by the fourth Trading Day (inclusive of the day of the
Conversion), a late fee equal to the greater of (a) $500.00 and (b) 2% of the
applicable Conversion Share Value rounded to the nearest multiple of $100.00
(but in any event the cumulative amount of such late fees for each Conversion
shall not exceed 200% of the applicable Conversion Share Value) will be assessed
for each day after the third Trading Day (inclusive of the day of the
Conversion) until Conversion Share delivery is made; and such late fee will be
added to the Outstanding Balance (such fees, the “Conversion Delay Late Fees”).
For illustration purposes only, if Lender delivers a Conversion Notice to
Borrower pursuant to which Borrower is required to deliver 100,000 Conversion
Shares to Lender and on the Delivery Date such Conversion Shares have a
Conversion Share Value of $20,000.00 (assuming a Closing Trade Price on the
Delivery Date of $0.20 per share of Common Stock), then in such event a
Conversion Delay Late Fee in the amount of $500.00 per day (the greater of
$500.00 per day and $20,000.00 multiplied by 2%, which is $400.00) would be
added to the Outstanding Balance of the Note until such Conversion Shares are
delivered to Lender. For purposes of this example, if the Conversion Shares are
delivered to Lender twenty (20) days after the applicable Delivery Date, the
total Conversion Delay Late Fees that would be added to the Outstanding Balance
would be $10,000.00 (20 days multiplied by $500.00 per day). If the Conversion
Shares are delivered to Lender one hundred (100) days after the applicable
Delivery Date, the total Conversion Delay Late Fees that would be added to the
Outstanding Balance would be $40,000.00 (100 days multiplied by $500.00 per day,
but capped at 200% of the Conversion Share Value).

 

10.           Ownership Limitation. Notwithstanding anything to the contrary
contained in this Note or the other Transaction Documents, if at any time Lender
shall or would be issued shares of Common Stock under any of the Transaction
Documents, but such issuance would cause Lender (together with its affiliates)
to beneficially own a number of shares exceeding 4.99% of the number of shares
of Common Stock outstanding on such date (including for such purpose the shares
of Common Stock issuable upon such issuance) (the “Maximum Percentage”), then
Borrower must not issue to Lender shares of Common Stock which would exceed the
Maximum Percentage. For purposes of this section, beneficial ownership of Common
Stock will be determined pursuant to Section 13(d) of the 1934 Act. The shares
of Common Stock issuable to Lender that would cause the Maximum Percentage to be
exceeded are referred to herein as the “Ownership Limitation Shares”. Borrower
will reserve the Ownership Limitation Shares for the exclusive benefit of
Lender. From time to time, Lender may notify Borrower in writing of the number
of the Ownership Limitation Shares that may be issued to Lender without causing
Lender to exceed the Maximum Percentage. Upon receipt of such notice, Borrower
shall be unconditionally obligated to immediately issue such designated shares
to Lender, with a corresponding reduction in the number of the Ownership
Limitation Shares. Notwithstanding the forgoing, the term “4.99%” above shall be
replaced with “9.99%” at such time as the Market Capitalization is less than
$10,000,000.00. Notwithstanding any other provision contained herein, if the
term “4.99%” is replaced with “9.99%” pursuant to the preceding sentence, such
increase to “9.99%” shall remain at 9.99% until increased, decreased or waived
by Lender as set forth below. By written notice to Borrower, Lender may
increase, decrease or waive the Maximum Percentage as to itself but any such
waiver will not be effective until the 61st day after delivery thereof. The
foregoing 61-day notice requirement is enforceable, unconditional and
non-waivable and shall apply to all affiliates and assigns of Lender.

 

 5 

 



11.           Payment of Collection Costs. If this Note is placed in the hands
of an attorney for collection or enforcement prior to commencing arbitration or
legal proceedings, or is collected or enforced through any arbitration or legal
proceeding, or Lender otherwise takes action to collect amounts due under this
Note or to enforce the provisions of this Note, then Borrower shall pay the
costs incurred by Lender for such collection, enforcement or action including,
without limitation, attorneys’ fees and disbursements. Borrower also agrees to
pay for any costs, fees or charges of its transfer agent that are charged to
Lender pursuant to any Conversion or issuance of shares pursuant to this Note.

 

12.           Opinion of Counsel. In the event that an opinion of counsel is
needed for any matter related to this Note, Lender has the right to have any
such opinion provided by its counsel. Lender also has the right to have any such
opinion provided by Borrower’s counsel.

 



13.           Governing Law; Venue. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of Utah, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Utah or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Utah. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference.

 



14.           Resolution of Disputes.

 

14.1.      Arbitration of Disputes. By its acceptance of this Note, each party
agrees to be bound by the Arbitration Provisions (as defined in the Purchase
Agreement) set forth as an exhibit to the Purchase Agreement.

 

14.2.      Calculation Disputes. Notwithstanding the Arbitration Provisions, in
the case of a dispute as to any Calculation (as defined in the Purchase
Agreement), such dispute will be resolved in the manner set forth in the
Purchase Agreement.

 

15.           Cancellation. After repayment or conversion of the entire
Outstanding Balance, this Note shall be deemed paid in full, shall automatically
be deemed canceled, and shall not be reissued.

 

16.           Amendments. The prior written consent of both parties hereto shall
be required for any change or amendment to this Note.

 

17.           Assignments. Borrower may not assign this Note without the prior
written consent of Lender. This Note and (subject to compliance with the
provisions hereof and applicable securities laws) any shares of Common Stock
issued upon conversion of this Note may be offered, sold, assigned or
transferred by Lender without the consent of Borrower. Lender shall promptly
notify Borrower of any such transfer.

 

18.           Time is of the Essence. Time is expressly made of the essence with
respect to each and every provision of this Note and the documents and
instruments entered into in connection herewith.

 

19.           Notices. Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
the subsection of the Purchase Agreement titled “Notices.”

 

20.           Liquidated Damages. Lender and Borrower agree that in the event
Borrower fails to comply with any of the terms or provisions of this Note,
Lender’s damages would be uncertain and difficult (if not impossible) to
accurately estimate because of the parties’ inability to predict future interest
rates, future share prices, future trading volumes and other relevant factors.
Accordingly, Lender and Borrower agree that any fees, balance adjustments, or
other charges assessed under this Note are not penalties but instead are
intended by the parties to be, and shall be deemed, liquidated damages (under
Lender’s and Borrower’s expectations that any such liquidated damages will tack
back to the Purchase Price Date for purposes of determining the holding period
under Rule 144).

 

 6 

 



21.           Waiver of Jury Trial. EACH OF LENDER AND BORROWER IRREVOCABLY
WAIVES ANY AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS NOTE OR
THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO
ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S
RIGHT TO DEMAND TRIAL BY JURY.

 

22.           Voluntary Agreement. Borrower has carefully read this Note and has
asked any questions needed for Borrower to understand the terms, consequences
and binding effect of this Note and fully understand them. Borrower has had the
opportunity to seek the advice of an attorney of Borrower’s choosing, or has
waived the right to do so, and is executing this Note voluntarily and without
any duress or undue influence by Lender or anyone else.

 

23.           Severability. If any part of this Note is construed to be in
violation of any law, such part shall be modified to achieve the objective of
Borrower and Lender to the fullest extent permitted by law and the balance of
this Note shall remain in full force and effect.

 

24.           Par Value Adjustments. If at any time Lender delivers a Conversion
Notice to Borrower and as of such date the Conversion Price would be less than
the Par Value, then, as liquidated damages, Company must pay to Lender the Par
Value Adjustment Amount in cash within one (1) Trading Day of delivery of the
applicable Conversion Notice (a “Par Value Adjustment”). If Borrower does not
deliver the Par Value Adjustment Amount as required, then such amount shall
automatically be added to the Outstanding Balance. The number of Conversion
Shares deliverable pursuant to any relevant Conversion Notice following a Par
Value Adjustment shall be equal to (a) the Conversion Amount, divided by (b) the
Par Value. In the event of a Par Value Adjustment, Lender will use a Conversion
Notice in substantially the form attached hereto as Exhibit B.

 

[Remainder of page intentionally left blank; signature page follows]

 

 



 7 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date.

 



 

 

  BORROWER:       Protea Biosciences Group, Inc.           By:     Name:    
Title:        

 

 

ACKNOWLEDGED, ACCEPTED AND AGREED:

LENDER:

 

St. George Investments LLC

  

By: Fife Trading, Inc., Manager                 By:         John M. Fife,
President  

 



 

 

[Signature Page to Convertible Promissory Note]

 

 



ATTACHMENT 1

DEFINITIONS

 

For purposes of this Note, the following terms shall have the following
meanings:

 

A1.               “Bloomberg” means Bloomberg L.P. (or if that service is not
then reporting the relevant information regarding the Common Stock, a comparable
reporting service of national reputation selected by Lender and reasonably
satisfactory to Borrower).

 

A2.               “Closing Bid Price” and “Closing Trade Price” means the last
closing bid price and last closing trade price, respectively, for the Common
Stock on its principal market, as reported by Bloomberg, or, if its principal
market begins to operate on an extended hours basis and does not designate the
closing bid price or the closing trade price (as the case may be) then the last
bid price or last trade price, respectively, of the Common Stock prior to
4:00:00 p.m., New York time, as reported by Bloomberg, or, if its principal
market is not the principal securities exchange or trading market for the Common
Stock, the last closing bid price or last trade price, respectively, of the
Common Stock on the principal securities exchange or trading market where the
Common Stock is listed or traded as reported by Bloomberg, or if the foregoing
do not apply, the last closing bid price or last trade price, respectively, of
the Common Stock in the over-the-counter market on the electronic bulletin board
for the Common Stock as reported by Bloomberg, or, if no closing bid price or
last trade price, respectively, is reported for the Common Stock by Bloomberg,
the average of the bid prices, or the ask prices, respectively, of any market
makers for the Common Stock as reported by OTC Markets Group, Inc., and any
successor thereto. If the Closing Bid Price or the Closing Trade Price cannot be
calculated for the Common Stock on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Trade Price (as the case may be) of
the Common Stock on such date shall be the fair market value as mutually
determined by Lender and Borrower. If Lender and Borrower are unable to agree
upon the fair market value of the Common Stock, then such dispute shall be
resolved in accordance with the procedures in Section 14.2. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during such period.

 

A3.               “Default Effect” means multiplying the Outstanding Balance as
of the date the applicable Event of Default occurred by (a) 15% for each
occurrence of any Major Default, or (b) 5% for each occurrence of any Minor
Default, and then adding the resulting product to the Outstanding Balance as of
the date the applicable Event of Default occurred, with the sum of the foregoing
then becoming the Outstanding Balance under this Note as of the date the
applicable Event of Default occurred; provided that the Default Effect may only
be applied three (3) times hereunder with respect to Major Defaults and three
(3) times hereunder with respect to Minor Defaults; and provided further that
the Default Effect shall not apply to any Event of Default pursuant to Section
4.1(b) hereof.

 

A4.               “DTC” means the Depository Trust Company or any successor
thereto.

 

A5.               “DTC Eligible” means, with respect to the Common Stock, that
such Common Stock is eligible to be deposited in certificate form at the DTC,
cleared and converted into electronic shares by the DTC and held in the name of
the clearing firm servicing Lender’s brokerage firm for the benefit of Lender.

 

A6.               “DTC/FAST Program” means the DTC’s Fast Automated Securities
Transfer program.

 

A7.               “DWAC” means the DTC’s Deposit/Withdrawal at Custodian system.

 

A8.               “DWAC Eligible” means that (a) Borrower’s Common Stock is
eligible at DTC for full services pursuant to DTC’s operational arrangements,
including without limitation transfer through DTC’s DWAC system, (b) Borrower
has been approved (without revocation) by DTC’s underwriting department, (c)
Borrower’s transfer agent is approved as an agent in the DTC/FAST Program, (d)
the Conversion Shares that are Rule 144 Eligible are otherwise eligible for
delivery via DWAC; (e) Borrower has previously delivered all Conversion Shares
that were Rule 144 Eligible to Lender via DWAC; and (f) Borrower’s transfer
agent does not have a policy prohibiting or limiting delivery of the Conversion
Shares that are Rule 144 Eligible via DWAC.

 



Exhibit A to Convertible Promissory Note, Page 1

 

 

A9.               “Fundamental Transaction” means that (a) (i) Borrower or any
of its subsidiaries shall, directly or indirectly, in one or more related
transactions, consolidate or merge with or into (whether or not Borrower or any
of its subsidiaries is the surviving corporation) any other person or entity, or
(ii) Borrower or any of its subsidiaries shall, directly or indirectly, in one
or more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other person or entity, or (iii) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
allow any other person or entity to make a purchase, tender or exchange offer
that is accepted by the holders of more than 50% of the outstanding shares of
voting stock of Borrower (not including any shares of voting stock of Borrower
held by the person or persons making or party to, or associated or affiliated
with the persons or entities making or party to, such purchase, tender or
exchange offer), or (iv) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with any
other person or entity whereby such other person or entity acquires more than
50% of the outstanding shares of voting stock of Borrower (not including any
shares of voting stock of Borrower held by the other persons or entities making
or party to, or associated or affiliated with the other persons or entities
making or party to, such stock or share purchase agreement or other business
combination), or (v) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, reorganize, recapitalize or
reclassify the Common Stock, other than an increase in the number of authorized
shares of Borrower’s Common Stock and other than a reverse split as described in
the Company’s definitive proxy statement filed with the SEC on August 14, 2015),
or (b) any “person” or “group” (as these terms are used for purposes of Sections
13(d) and 14(d) of the 1934 Act and the rules and regulations promulgated
thereunder) is or shall become the “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, of 50% of the aggregate ordinary
voting power represented by issued and outstanding voting stock of Borrower.

 

A10.           “Major Default” means any Event of Default occurring under
Sections 4.1(a) (payments), 4.1(k) (Share Reserve), or 4.1(o) (breach of certain
covenants) of this Note.

 

A11.           “Mandatory Default Amount” means the greater of (a) the
Outstanding Balance divided by the Conversion Price on the date the Mandatory
Default Amount is demanded, multiplied by the VWAP on the date the Mandatory
Default Amount is demanded, or (b) the Outstanding Balance following the
application of the Default Effect.

 

A12.           “Market Capitalization” means the product equal to (a) the
average VWAP of the Common Stock for the immediately preceding fifteen (15)
Trading Days, multiplied by (b) the aggregate number of outstanding shares of
Common Stock as reported on Borrower’s most recently filed Form 10-Q or Form
10-K.

 

A13.           “Minor Default” means any Event of Default that is not a Major
Default.

 

A14.           “OID” means an original issue discount.

 

A15.           “Other Agreements” means, collectively, (a) all existing and
future agreements and instruments between, among or by Borrower (or an
affiliate), on the one hand, and Lender (or an affiliate), on the other hand,
and (b) any financing agreement or a material agreement that affects Borrower’s
ongoing business operations.

 

A16.           “Outstanding Balance” means as of any date of determination, the
Purchase Price, as reduced or increased, as the case may be, pursuant to the
terms hereof for payment, Conversion, offset, or otherwise, plus the OID, the
Transaction Expense Amount, accrued but unpaid interest, collection and
enforcements costs (including attorneys’ fees) incurred by Lender, transfer,
stamp, issuance and similar taxes and fees related to Conversions, and any other
fees or charges (including without limitation Conversion Delay Late Fees)
incurred under this Note.

 

A17.           “Par Value” means the par value of the Common Stock on any
relevant date of determination. The Par Value as of the Effective Date is
$0.0001.

 

A18.           “Par Value Adjustment Amount” means an amount calculated as
follows: (a) the number of Conversion Shares deliverable under a particular
Conversion Notice (prior to any Par Value Adjustment) multiplied by the Par
Value, less (b) the Conversion Amount (prior to any Par Value Adjustment), plus
(c) $500.00. For illustration purposes only, if for a given Conversion, the
Conversion Amount was $20,000.00, the Conversion Price was $0.0008 and the Par
Value was $0.001 then the Par Value Adjustment Amount would be $5,500.00
(25,000,000 Conversion Shares ($20,000.00/$0.0008) multiplied by the Par Value
of $0.001 ($25,000.00) minus the Conversion Amount of $20,000.00 plus $500.00
equals $5,500.00).

 

A19.           “Purchase Price Date” means the date the Purchase Price is
delivered by Lender to Borrower.

 

A20.           “Rule 144 Eligible” means Conversion Shares that are eligible for
immediate resale without restriction pursuant to the registration exemption
afforded by Rule 144.

 

A21.           “Trading Day” means any day on which the New York Stock Exchange
is open for trading.

 

A22.           “VWAP” means the volume weighted average price of the Common
stock on the principal market for a particular Trading Day or set of Trading
Days, as the case may be, as reported by Bloomberg.

 



Exhibit A to Convertible Promissory Note, Page 2

 

 

EXHIBIT A

 



St. George Investments LLC

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

 

Protea Biosciences Group, Inc. Date:                                 

Attn: Stephen Turner, CEO

1311 Pineview Drive, Suite 501

Morgantown, West Virginia 26505

 

CONVERSION NOTICE

 

The above-captioned Lender hereby gives notice to Protea Biosciences Group,
Inc., a Delaware corporation (the “Borrower”), pursuant to that certain
Convertible Promissory Note made by Borrower in favor of Lender on March 4, 2016
(the “Note”), that Lender elects to convert the portion of the Note balance set
forth below into fully paid and non-assessable shares of Common Stock of
Borrower as of the date of conversion specified below. Said conversion shall be
based on the Conversion Price set forth below. In the event of a conflict
between this Conversion Notice and the Note, the Note shall govern, or, in the
alternative, at the election of Lender in its sole discretion, Lender may
provide a new form of Conversion Notice to conform to the Note. Capitalized
terms used in this notice without definition shall have the meanings given to
them in the Note.



A.Date of Conversion: ____________

B.Conversion #: ____________

C.Conversion Amount: ____________

D.Conversion Price: _______________

E.Conversion Shares: _______________ (C divided by D)

F.Remaining Outstanding Balance of Note: ____________*

 

* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Conversion Notice and such Transaction Documents.

 

Please transfer the Conversion Shares electronically (via DWAC) to the following
account:

Broker:  Address:  DTC#:      Account #:      Account Name:     

 

To the extent the Conversion Shares are not able to be delivered to Lender
electronically via the DWAC system, deliver all such certificated shares to
Lender via reputable overnight courier after receipt of this Conversion Notice
(by facsimile transmission or otherwise) to:

_____________________________________

_____________________________________

_____________________________________

 

 

 

[Remainder of page intentionally left blank; signature page follows]

 

 



Exhibit A to Convertible Promissory Note, Page 3

 

 



Sincerely,

 

Lender:

 

St. George Investments LLC



 



By: Fife Trading, Inc., Manager                 By:         John M. Fife,
President  

 



Exhibit A to Convertible Promissory Note, Page 4

 

 



EXHIBIT B

 



St. George Investments LLC

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601





 





Protea Biosciences Group, Inc.  Date: __________________

Attn: Stephen Turner, CEO

1311 Pineview Drive, Suite 501

Morgantown, West Virginia 26505

 

CONVERSION NOTICE

 



The above-captioned Lender hereby gives notice to Protea Biosciences Group,
Inc., a Delaware corporation (the “Borrower”), pursuant to that certain
Convertible Promissory Note made by Borrower in favor of Lender on March 4, 2016
(the “Note”), that Lender elects to convert the portion of the Note balance set
forth below into fully paid and non-assessable shares of Common Stock of
Borrower as of the date of conversion specified below. Said conversion shall be
based on the Conversion Price set forth below. In the event of a conflict
between this Conversion Notice and the Note, the Note shall govern, or, in the
alternative, at the election of Lender in its sole discretion, Lender may
provide a new form of Conversion Notice to conform to the Note. Capitalized
terms used in this notice without definition shall have the meanings given to
them in the Note.





A.Date of Conversion: ____________

B.Conversion #: ____________

C.Conversion Amount: ____________

D.Par Value Adjustment Amount: _______________

E.Conversion Price: _______________ (Par Value)

F.Conversion Shares: _______________ (C divided by E)

G.Remaining Outstanding Balance of Note: ____________*

 

* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Conversion Notice and such Transaction Documents.

 

Please transfer the Conversion Shares electronically (via DWAC) to the following
account:



Broker:  Address:  DTC#:      Account #:      Account Name:     

 



To the extent the Conversion Shares are not able to be delivered to Lender
electronically via the DWAC system, deliver all such certificated shares to
Lender via reputable overnight courier after receipt of this Conversion Notice
(by facsimile transmission or otherwise) to:

_____________________________________

_____________________________________

_____________________________________

 

 

The Par Value Adjustment Amount must be paid in cash within one (1) Trading Day
of your receipt of this Conversion Notice.

 

 

[Remainder of page intentionally left blank; signature page follows]

 



Exhibit B to Convertible Promissory Note, Page 1



 

 

 





Sincerely,

 

Lender:

 

St. George Investments LLC



 



By: Fife Trading, Inc., Manager                 By:         John M. Fife,
President  

 

 

 



Exhibit B to Convertible Promissory Note, Page 2



